El Juez PresideNte Se. Hernández,
emitió la opinión del tribunal..
Se trata de recurso de apelación interpuesto por el deman-dado José Curet contra sentencia que en 10 de diciembre de 1914 pronunció la Corte de Distrito de San Juan, Sección Ia., declarando nulo el matrimonio celebrado entre dicho de-mandado y la demandante Gloria Assise, con las costas a cargo del mismo.
Alégase en la demanda presentada en 23 de abril, 1914. y enmendada en 14 de julio del mismo año, que demandante y demandado contrajeron matrimonio civil en 8 de abril del citado año ante el Juez Municipal de San Juan, cuando la demandante sólo contaba coloree años do edad, sin que hubie-ran llegado a vivir juntos ni a tener unión carnal.
Celebrado el juicio la corte estimó probadas las alega-ciones de la demanda y con ellas por base dictó la sentencia recurrida.
Fúndase el recurso en que solamente se aportó al juicio prueba testifical de la edad de la demandante, insuficiente para justificar su incapacidad para contraer matrimonio, con arreglo al número 3 del artículo 131 del Código Civil, invo-cando como infringidos los 320, 1186 y 1216.
En el escrito de exposición del caso ambas partes han estimado probado haberse justificado por medio de testigos que la demandante al celebrar el matrimonio con el deman-dado sólo contaba catorce años de edad, figurando entre los testigos la propia madre de María Assise, la que declaró que su hija había sido bautizada en 20 de junio de 1900, 8 días después de haber nacido.
*557A dicha prueba no se opuso excepción alguna.
Ni en el Código Civil ni en la Ley de Evidencia encon-tramos precepto estatutorio de que el acta de inscripción del nacimiento en el registro civil haya de ser siempre la única prueba de la edad de una persona, y aun el mismo artículo 320 que la parte apelante cita como infringido, al ordenar que las actas del registro serán la prueba del estado civil, previene que esa prueba puede ser suplida por otra? en el caso de que no hayan existido aquellas actas o hubie-sen desaparecido los libros del registro, o cuando ante los tribunales se suscita una contienda.
No nos toca considerar y resolver en el presente caso si la mejor prueba de la edad de la demandante hubiera sido la certificación de inscripción de su nacimiento en el regis-tro civil respectivo, pues no aparece que el demandado hiciera objeción alguna a que los testigos declararan sobre el particular, e ignoramos a mayor abundamiento si aquella certi-ficación pudo ser presentada. Véanse nuestras decisiones en los casos de El Pueblo v. de Jesús y El Pueblo v. Vega, 18 D. P. R., 591, y 20 D. P. R., 298.
El tribunal puede considerar todo elemento de prueba que se le presente sin objeción de la parte contraria. Falero v. Falero, 15 D. P. R., 118.
No cabe pues, estimar infringido el artículo 320 del Có-digo Civil.
El artículo 1216 que también cita el apelante como infrin-gido, expresivo de que la fuerza probatoria de las declara-ciones de los testigos debe ser apreciada por los tribunales conforme a lo establecido en la Ley de Enjuiciamiento Civil., cuidando de evitar que por la simple coincidencia de algunos testimonios, a menos que su veracidad sea evidente, queden definitivamente resueltos los negocios en que de ordinario suelen intervenir escrituras, documentos, privados o algún principio de prueba escrita, no tiene en realidad carácter preceptivo sino más bien exhortatorio, según sentencia del *558Tribunal Supremo ele España de 30 de marzo de 1896, inter-pretando el artículo 1248 del Código Civil Español, igual al 1216 del Código Revisado.
El artículo 1186 relativo a que los documentos públicos hacen prueba aún contra tercero del hecho que motiva su otorgamiento y de la fecha de éste, haciendo prueba tam-bién contra los contratantes y sus causahabientes en cuanto a las declaraciones que en ellos hubiesen hecho los prime-ros,' cuyo artículo ha sido traído a consideración como para demostrar la improcedencia de la prueba aportada al jui-cio sobre la edad de la demandante contra lo que sobre esa edad expresaba el acta de su matrimonio con José Curet, tam-poco es de aplicación al presente caso en el que precisamente se ha suscitado contienda .sobre la verdadera edad de María Assise.
Es de confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.